DETAILED ACTION
This action is in response to the submission filed on 1/26/2022.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Linder (Reg. No. 75,246) on March 10, 2022.
The application has been amended as follows: 
Claim 1, line 6, the phrase “as user process” is amended to:
--a user process--	

Claim 1, lines 12-13, the phrase “wherein, based on the number of answers, each of the corresponding number of questions is assigned a complexity rank;” is deleted. 

--a user process--		

Claim 11, lines 14-16, the phrase “wherein, based on the number of answers, each of the corresponding number of questions is assigned a complexity rank;” is deleted.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 contain allowable subject matter. Adiyapatham, Hoffman and Urken teach a method for bot automation lifecycle management. In addition, Kumar teaches “using the information, calculating a complexity score, wherein a value of the complexity score is calculated based on a number of answers to a corresponding number of questions, wherein, based on the number of answers, each of the corresponding number of questions is assigned a complexity rank” and Rodrigues teaches “calculating a feasibility score based on the complexity score, the automation time requirement, the automation cost, the automation efficiency”. However, these references and the remaining prior art of record, fails to disclose or suggest 
(claims 1, 11)
“calculating a feasibility score based on the complexity score, the automation time requirement, the automation cost, the automation efficiency, and the number of Bots required to automate the user process”, 

in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“Relevance and Impact of Critical Factors of Success in Software Test Automation lifecycle: A Survey” (“Rodrigues”): evaluating the relevance of 12 critical factors of success (CFS) in software test automation collected from the technical literature according to researchers views; evaluating the impact of each of them on a basic software test automation lifecycle.
“The Impacts of Test Automation on Software’s Cost, Quality and Time to Market” (“Kumar”): ascertain some of the critical factors related to test automation and cost/return of/from Automation. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148